internal_revenue_service number release date index number ---------------- ----------------------------------- ---------------------------------------------- -------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-104170-07 date date legend agency ein plan --------------------------------------------- ---------------- ------------------------------------------------------------------------------------ --------------------------------- ---------------------------------------------- qualified_plan local_government ----------------------------------------------------- state x dear ------------ ------------ this responds to your letter of -------------------------- requesting a ruling concerning the plan which the agency intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code the plan is a nonqualified_deferred_compensation_plan and related trust established by the agency for the benefit of its employees it is represented that the agency is part of a local_government that is a political_subdivision of state x and an eligible_employer within the meaning of sec_457 plr-104170-07 under the plan an eligible_employee becomes a participant by entering into an agreement to defer compensation into the plan the election must be made prior to the beginning of the month in which the employee’s compensation is paid or made available the plan provides for a maximum amount that may be deferred by a participant in any taxable_year it also provides for a catch-up contribution for amounts deferred for one or more of the participant's last three taxable years ending before he or she attains normal_retirement_age under the plan the normal_retirement_age for purposes of the catch-up provisions is age in addition the plan provides for age fifty-plus catch-up_contributions described in sec_457 the amounts that may be deferred under the annual maximum limitation and the catch-up provisions are within the limitations of sec_457 upon termination participant will receive a single sum cash payment if a participant has reached normal_retirement_age at termination benefit payment under the plan will be made as soon as administratively feasible after termination if participant has not reached normal_retirement_age at termination benefit payment will be made at the time elected by the participant but no later than normal_retirement_age the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_457 and sec_401 of the code the plan also provides for a distribution due to an unforeseeable_emergency that is a severe financial hardship resulting from extraordinary and unforeseeable circumstances beyond the control of the participant under sec_457 finally the plan provides for voluntary in-service distributions of participant’s account balance if the amount is not in excess of the dollar limit provided in sec_411 ie dollar_figure adjusted for inflation if certain conditions are met the plan provides for acceptance of transfers of a participant's account balance from another eligible_deferred_compensation_plan as provided for in sec_457 the plan provides for acceptance of eligible rollover distributions and the establishment and maintenance of any necessary separate_accounts the plan provides for permissive plan to plan transfers of all or a portion of a participant's account to another eligible governmental_plan if the participant has terminated service and is an employee of the other eligible_plan the plan also provides that a participant may elect to have any portion of an eligible_rollover_distribution paid directly to an eligible_retirement_plan plr-104170-07 the plan provides that amounts of compensation deferred under the plan are to be transferred to and invested in a_trust as described in sec_457 for the exclusive benefit of the participants and their beneficiaries all amounts deferred under the plan must be transferred to the trust within an administratively reasonable_time period that is not longer than fifteen business days following the end of the month in which the amount would otherwise have been paid to the participant each participant shall subject_to requirements of any applicable law and any procedures established by the committee direct the investment of his or her benefit amount neither the participant nor any beneficiary shall have any right to sell assign alienate pledge encumber transfer or otherwise anticipate or convey the right to receive any payments under the plan sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible governmental deferred_compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or beneficiary sec_457 provides that the term eligible_deferred_compensation_plan means a plan established and maintained by an eligible_employer in which only individuals who perform service for the employer may be participants and which meet the deferral limitations described in sec_457 which meets the distribution_requirements described in sec_457 which provides for deferral elections described in sec_457 and in the case of a governmental_plan which requires the plan assets and income to be held in trust for the exclusive benefit of participants and beneficiaries as described in sec_457 sec_457 provides that the term eligible_employer means a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state and any other organization other than a governmental_unit exempt from income_tax sec_457 of the code provides that compensation will be deferred for any calendar month only if an agreement providing for such deferral has been entered into before the beginning of such month an eligible_plan may provide that if a participant enters into an agreement providing for deferral by salary reduction under the plan the agreement will remain in effect until the participant revokes or alters the terms of the agreement plr-104170-07 sec_457 of the code provides the basic limits on the amount of eligible annual deferrals however a catch-up amount described in sec_457 may be added to this amount for participants that are within three years of the normal_retirement_age or for participants age or older a catch-up amount may be added as described in sec_457 a participant eligible for both catch-up provisions is entitled to use the higher limit of the two the total annual eligible deferral amount is limited by sec_457 coordination of the basic limits and the catch-up limits is described in sec_1_457-4 of the income_tax regulation regulations sec_1_457-4 of the regulations provides that a plan may define the normal_retirement_age for purposes of the last-three-years catch-up provision as any age that is on or after the earlier of age or the age at which participants have the right to retire and receive under the basic defined benefit pension_plan of the state or tax-exempt_entity or a money_purchase_pension_plan in which the participant also participates if the participant is not eligible to participate in a defined_benefit_plan immediate retirement benefits without actuarial or similar reduction because of retirement before some later specified age and that is not later than age seventy and a half alternatively a plan may provide that a participant is allowed to designate a normal_retirement_age within these ages for purposes of the three-year catch-up provision an entity sponsoring more than one eligible_plan may not permit a participant to have more than one normal_retirement_age under the eligible plans it sponsors sec_1_457-4 of the regulations provides a special exception for qualified police and firefighters to retire as early as age forty for purposes of the three-year catch- up provision sec_1_457-5 of the regulations provides that the sec_457 eligible- deferral amount limitation is applied to all eligible plans in which a participant participates in a tax_year and is determined on an aggregate basis if a participant has annual deferrals under more than one eligible_plan and the applicable catch-up amount is not the same for each such eligible_plan for the taxable_year sec_457 is applied using the catch-up amount under whichever plan has the largest catch-up amount applicable to the participant to the extent that the combined annual deferral amount exceeds the maximum deferral limitation the amount is treated as an excess_deferral under sec_1_457-4 of the regulations for purposes of determining whether there is an excess_deferral resulting from a failure of a plan to apply the deferral limitations all plans under which an individual participates by virtue of his or her relationship with a single employer are treated as a single_plan without regard to any differences in funding sec_457 of the code provides that amounts distributed under an eligible_plan will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ii when the participant has a plr-104170-07 severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency sec_1_457-6 of the regulations provides the requirements for a unforeseeable_emergency distribution an unforeseeable_emergency must be defined in the plan as a severe financial hardship of the participant or beneficiary resulting from an illness or accident of the participant or beneficiary the participant's or beneficiary's spouse or the participant's or beneficiary's dependent loss of the participant's or beneficiary's property due to casualty including the need to rebuild a home following damage to a home not otherwise covered by homeowner's insurance eg as a result of a natural disaster or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant or the beneficiary whether a participant or beneficiary is faced with an unforeseeable_emergency is determined based on the relevant facts and circumstances of each case however a distribution on account of unforeseeable_emergency may not be made to the extent that such emergency is or may be relieved through reimbursement or compensation from insurance or otherwise by liquidation of the participant's assets to the extent the liquidation of such assets would not itself cause severe financial hardship or by cessation of deferrals under the plan further distributions because of an unforeseeable_emergency must be limited to the amount reasonably necessary to satisfy the emergency need which may include any amounts necessary to pay any federal state or local_income_taxes or penalties reasonably anticipated to result from the distribution sec_457 of the code requires a plan to meet the minimum distribution_requirements of sec_401 these requirements are described in sec_1_401_a_9_-1 through a -9 of the regulations sec_457 of the code provides that a governmental_plan will not fail to meet the distribution_requirements if it provides for in-service distributions of a limited- dollar amount which meet the requirements of sec_457 and sec_1_457-6 of the regulations sec_1_457-6 of the regulations is satisfied if the participant's total amount deferred the participant's total account balance which is not attributable to rollover_contributions is not in excess of the dollar limit under sec_411 ie dollar_figure adjusted for inflation no amount has been deferred under the plan by or for the participant during the two-year period ending on the date of the distribution and there has been no prior distribution under the plan to the participant of this kind sec_457 of the code provides that a participant shall not be required to include in gross_income any portion of the entire amount payable to such participant solely by reason of the transfer of such portion from one eligible_deferred_compensation_plan to another eligible_deferred_compensation_plan sec_1_457-10 of the plr-104170-07 regulations provides that an eligible government_plan may transfer amounts to and receive amounts from an eligible government_plan if certain conditions are met with regard to transfers from an eligible governmental_plan to another eligible governmental_plan of the same employer sec_1_457-10 of the regulations provides that a transfer from an eligible governmental_plan to another eligible governmental_plan is permitted if the following conditions are met i the transfer is from an eligible governmental_plan to another eligible governmental_plan of the same employer ii the transferor plan provides for transfers iii the receiving plan provides for the receipt of transfers iv the participant or beneficiary whose amounts deferred are being transferred will have an amount deferred immediately_after_the_transfer at least equal to the amount deferred with respect to that participant or beneficiary immediately before the transfer and v the participant or beneficiary whose deferred amounts are being transferred is not eligible for additional annual deferrals in the receiving plan unless the participant or beneficiary is performing services for the entity maintaining the receiving plan sec_457 of the code provides that with regard to rollover distributions for an eligible_deferred_compensation_plan if i any portion of the balance_to_the_credit of an employee in such plan is paid to such employee in an eligible_rollover_distribution within the meaning of sec_402 ii the employee transfers any portion of the property such employee receives in such distribution to an eligible_retirement_plan described in sec_402 and iii in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid under sec_1_457-10 of the regulations an eligible governmental_plan that permits eligible rollover distributions made from another eligible_retirement_plan to be paid into the eligible governmental_plan is required to provide that it will separately account for any eligible rollover distributions it receives amounts contributed to an eligible governmental_plan as eligible rollover distributions are not taken into account for purposes of the annual_limit on annual deferrals by a participant but are otherwise treated in the same manner as amounts deferred under the plan sec_1_402_c_-2 of the regulations provides that a distributee other than the employee or the employee's surviving_spouse or a spouse or former spouse who is an alternate_payee under a qualified_domestic_relations_order is not permitted to roll over distributions consistent with sec_414 of the code sec_1 c of the regulations provides for distributions made pursuant to a qualified_domestic_relations_order if a distribution or payment is made from an eligible_plan to an alternate_payee pursuant to a qualified_domestic_relations_order rules similar to the rules of sec_402 apply to the distribution sec_414 provides that the term alternate_payee means any spouse former spouse child or other dependent of a participant who is recognized plr-104170-07 by a domestic_relations_order as having a right to receive all or a portion of the benefits payable under a plan with respect to such participant sec_457 of the code provides that no amount shall be includible in gross_income by reason of a direct trustee-to-trustee transfer to a defined benefit governmental_plan as defined in sec_414 if such transfer is for the purchase of permissive_service_credit as defined in sec_415 under such plan or a repayment to which sec_415 does not apply sec_457 of the code provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 based upon the information submitted and the representations made we conclude as follows the plan is an eligible_deferred_compensation_plan as defined in sec_457 of the code and the regulations amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible under sec_457 of the code in the recipient’s gross_income for the taxable_year or years in which amounts are paid to a participant or beneficiary in accordance with the terms of the plan amounts distributed from the plan in an eligible_rollover_distribution within the meaning of sec_402 of the code shall not be includible in gross_income for the taxable_year in which paid as provided in sec_457 the trust established as part of the plan meets the requirements of sec_457 of the code and is an organization exempt from tax under sec_501 of the code except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item plr-104170-07 discussed or referenced in this letter if the plan is significantly modified this ruling will not necessarily remain applicable no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the plan described above in addition this ruling applies only to deferrals made after the date of this ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative enclosure sincerely john t ricotta branch chief qualified_plans branch employee_benefits tax exempt government entities copy for sec_6110 purposes
